An award was made by the Department of Industrial Relations, under the workmen's compensation act, to an employee for an injury arising out of and in the course of his employment. Subsequently, upon application of his employer, based upon the ground of a change of condition, the "Department" reviewed the award, and on this hearing made an award ending the compensation, on the ground that the injury contributed no longer to the disability of the claimant. Subsequently to this ruling an application in behalf of the claimant was made on the ground that there had been another change of condition, and that compensation should again be awarded. On the hearing of that application the evidence presented disputed issues of fact (1) as to whether the accident any longer contributed to the disability of the claimant; and (2) as to whether the disability at the time of the award here in question had any connection whatever with the disease from which the claimant was suffering at the time of this last award, and which, as the claimant sought to establish, caused or contributed to his disability. Since the commission found against the claimant upon this issue, and the finding was supported by some evidence, this court is without power to set aside the award.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                       DECIDED NOVEMBER 23, 1943.